DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
Status of Claims
This action is in response to the reply filed December 21, 2020.
Claims 1, 4, 7-8, 11, and 14-18 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Claims 1, 8, and 15 recite obtaining the current location data by a device or a service (clause 1 of claims 1 and 8, clause 3 of claim 15). These acts do not describe an abstract concept, or a concept similar to those found by the courts to be abstract. Thus, the claims do not recite an abstract idea. Nor do they implicate any other judicial exception (law of nature or natural phenomenon). Accordingly, the claims 1, 8, and 15 are not directed to any judicial exception. The claims are eligible.
Examiner respectfully disagrees. First, Step 2A prong 1 no longer requires a comparison between the identified abstract concept and a concept similar to those found by the courts to be abstract. Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. See MPEP 2106.04(II)(A). As a whole, the claims are directed to the abstract idea of hailing or reserving multiple on-demand services, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by coordinating a meetup between a driver and passenger. Receiving information by a device, as a function, such as receiving location information, is a generic computer function (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.) and has been addressed under step 2B. Further, the underlying idea of obtaining a location is a part of the abstract idea. Therefore, the claims do recite a judicial exception. 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
For example, claims 1, 8, and 15 combine parcel delivery and vehicle hailing, and thus parcel delivery becomes a part of a vehicle hailing/riding process, making vehicle hailing/riding have two results: Riding + Parcel Receiving. As such, the claims integrate the parcel delivery and vehicle hailing/riding into one process in a practical application. 
The Integrated Method: 1) Holding a parcel temporarily before a user hails a vehicle; and 2) Delivering the parcel when the user is in a hailed vehicle. 
Hence again, the claims 1, 8, and 15 are not directed to any judicial exception. The claims are eligible.
Examiner respectfully disagrees. As discussed in the rejection below, taken individually the identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d). Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field.  The claim as a whole is not implemented with a particular machine. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The combination of riding and receiving a parcel is really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019). Therefore the claims are directed to the abstract idea.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Claims 1, 8, and 15 each have an additional feature. 
1. Claims 1 and 8 recite "before activation of an interactive element configured in the interface for vehicle hailing, present(ing) an alert message or alert sign in the interface when there is information that there is a parcel to be delivered to the user". The additional feature is, holding a parcel and informing a user before the user hails a vehicle. 
2. Claim 15 recites "before receiving a hailing request from the user, sending a first message to the user to inform the user that the parcel is ready for delivery to the user". The additional feature is, holding a parcel and sending a message to a user before the user hails a vehicle. 
3. Novelty & Benefit: Novelty: Holding a parcel and waiting until a user hails a vehicle, and then making a delivery via a hailed vehicle. Merits: 1) Additional shipping option (shipping to a vehicle besides shipping to a physical address); and 2) Convenience for some users who hails a vehicle regularly. 
Hence, claims 1, 8, and 15 each as a whole amount to significantly more than the abstract idea (Step 2B: YES). Thus, the rejections under § 101 on claims 1, 8, and 15 are overcome.
Examiner respectfully disagrees. First, the mere presence of an additional feature is not enough under step 2B to amount to significantly more than the identified abstract idea. Second, presenting an alert or sending a message is a generic computer function (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.).
Regarding the “Novelty & Benefit,” the Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 133 S. Ct. at 2112, 2116, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). See also MPEP 2106.04(I). Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.") See also MPEP 2106.05(I). The combination of vehicle hailing and parcel delivery is a part of the identified abstract idea and is not an additional element, and therefore, the novelty of combining the two processes has no relevance in determining subject matter eligibility.

Regarding the previous rejection under 35 U.S.C. 102/103, Applicant’s arguments have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-7 and 15-20 recite a series of steps and, therefore, recite a process.
Claims 8-14 recite a combination of devices and, therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 8, and 15, as a whole, are directed to the abstract idea of hailing or reserving multiple on-demand services, which is a method of organizing human activity. The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or 
With regards to Claims 2-3, 5, 9-10, 12, 16-18, and 20, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: presenting an option to request services, presenting parcel delivery window options, enrolling in a new friend program, selecting another occupant, and calculating a place to transfer the parcel.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 8, and 15 recite 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field.  The claim as a whole is not implemented with a particular machine. The claim as a whole merely describes how to generally “apply” the concept of requesting on-demand services in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing vehicle hailing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting an electronic device, an interface, a processor, and a memory. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), and navigating an interface (See MPEP 2106.05(d)(II) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): an electronic device (Specification p. 6), an interface (Specification p. 7), a processor (Specification p. 6), a drone (Specification p. 2), and a memory (Specification p. 6). See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by transmitting messages. See MPEP 2106.05(g). The claims limit the field of use by reciting on-demand services. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 4, 6-7, 11, 13-14, and 19, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulhall et al. (U.S. P.G. Pub. 2019/0043370 A1), hereinafter Mulhall, in view of Yu et al. (U.S. P.G. Pub. 2015/0006005 A1), hereinafter Yu, in view of Cao (U.S. P.G. Pub. 2016/0364678 A1), hereinafter Cao.

Claim 1. 
Mulhall discloses method performed at an electronic device for assisting a user in a vehicle hailing process, comprising: 
1) presenting a plurality of content items in an interface of the electronic device for the user to hail or reserve a vehicle and submit information about hailing or reserving the vehicle via the interface in the vehicle hailing process, obtaining location data of the electronic device corresponding to a current location of the electronic device, the location obtained by the electronic device or via a service (Mulhall [0012], [0015], UAV may identify receiving vehicle as the particular vehicle currently carrying the client computing device; [0040] intended recipient may not be associated with 
Regarding the following limitation:
2) before activation of an interactive element configured in the interface for vehicle hailing, presenting an alert message or alert sign in the interface when there is information that there is a parcel to be delivered to the user; 
Mulhall discloses a user having an order delivered from a fulfillment center to a hailed vehicle (Mulhall [0048] product-acquisition options are provided based on the preliminary order data; [0049] client computing device allows a user to select one or more individual ones of the product-acquisition options by selecting the user interface; [0056] product source may be a fulfillment center for an online retailer; [0056] product source may be a fulfillment center for an online retailer or a restaurant). However, Mulhall does not disclose alerting the user that there is a parcel to be delivered to the user before the user activates an interface element for vehicle hailing, but Yu does (Yu [0004], [0005], [0008], [0124], [0128], [0137], [0141], [0150], [0165], [0176], [0179] customers are notified when their purchase order is ready for delivery and can request delivery of the package by replaying back to the ready notification). 
One of ordinary skill in the art would have recognized that applying the known technique of providing a package read for delivery notification of Yu to Mulhall would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Yu to the teaching of Mulhall would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such providing an order ready notification. Further, applying an order ready notification to the preliminary order data of Mulhall, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient satisfaction of the customer’s delivery preferences by ensuring their order is delivered at a convenient time.
Mulhall discloses:
3) transmitting a hailing message for vehicle hailing to a remote facility in response to activation of the interactive element for vehicle hailing by the user (Mulhall [0040] intended recipient may not be associated with the receiving vehicle because receiving vehicle may be an UBER or taxi to a destination and the intended recipient is prompted to provide identifying information to identify the receiving vehicle; [0051]-[0052] providing order data to the product source); 
Regarding the following limitation:
4) displaying information about arrival time of a selected vehicle and a pickup place for picking up the user in the interface after receiving a confirmation message about vehicle hailing from the remote facility, wherein the parcel is arranged to be delivered to the user via the selected vehicle 
Mulhall discloses displaying the arrival time of a parcel to a receiving vehicle (Mulhall [0083] arrival time of UAV in rendezvous area relative to the arrival time of the receiving vehicle; [0093], [0096] delivery vehicle has arrived at the receiving vehicle; [0097] transfer through sunroof). However, Mulhall does not discloses a pickup location of a user (Cao [0089], [0106] arrival times at pickup location; [0237] web users and mobile users can use the system to book appointments on the scheduling platform; [0238]-[0239] a user requests a vendor or service provider using uber.com and must receive approval by the vendor or service provider). 
One of ordinary skill in the art would have been motivated to include the underlying ridesharing features of Cao, such as an arrival time and a pickup location, in the delivery to a ridesharing vehicle of Mulhall because Mulhall already contemplates a user using a ridesharing service by being inside a ridesharing vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date to include arrival time and pickup location as taught by Cao in the system of Mulhall, since the claimed invention is merely a combination of old elements in the art of using ridesharing vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Mulhall’s system with the improved functionality to provide a single platform for all ridesharing related features such as both the ride itself and delivery to the ride.

Claim 2. 
Mulhall in view of Yu and Cao teaches all of the elements of claim 1, as shown above. However, Mulhall does not disclose the following limitation, but Cao does: 
presenting in the interface an interactive object as an option for the user to request a service in the vehicle (Cao [0046] user, rider or customer may request an on-demand service; [0069], [0073] user interface to request on-demand services; Fig. 5B; [0197] allow on-demand ride-sharing scheduling platform to delivery customers for businesses; [0198] health; [0199] beauty; [0202] restaurants; [0237] book services; [0238] book through system website; [0239] vendor approval of an appointment; [0240] check availability of a service provider).
One of ordinary skill in the art would have been motivated to allow a passenger to request all types of services provided with their transportation request as taught by Cao in their UBER ride as disclosed in Mulhall because a user traveling in an UBER is idle and otherwise available to consume services. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the additional on-demand service options as taught by Cao in the system of Mulhall, since the claimed invention is merely a combination of old elements in the art of on-demand services, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Mulhall’s system with the improved functionality to further increase the productivity of the rider by allowing them to turn idle travel time into the productive use of services and increase the profitability of the service provider by serving customers that would otherwise be unavailable.

Claim 3. 
Mulhall in view of Yu and Cao teaches all of the elements of claim 1, as shown above. Additionally, Mulhall discloses: 
presenting in the interface a plurality of options for the user to select a trip segment for delivering the parcel to the user (Mulhall [0049] client computing device allows a user to select one or more individual ones of the product-acquisition options by selecting the user interface; [0071], [0079] they system may determine a plurality of rendezvous areas along a plurality of different routes and enable a consumer to select between a plurality of the different product acquisition options)

Claim 4. 
Mulhall in view of Yu and Cao teaches all of the elements of claim 1, as shown above. However, Mulhall does not disclose the following limitation, but Cao does: 
presenting in the interface an option for the user to choose a cooking service, a massage service, or a medical service (Cao [0046] user, rider or customer may request an on-demand service; [0069], [0073] user interface to request on-demand services; Fig. 5B; [0197] allow on-demand ride-sharing scheduling platform to delivery customers for businesses; [0198] health; [0199] beauty; [0202] restaurants).
One of ordinary skill in the art would have been motivated to include the teachings of Cao in the system of Mulhall for the same reason discussed above in claim 2.

Claim 5. 
Mulhall in view of Yu and Cao teaches all of the elements of claim 1, as shown above. However, Mulhall does not disclose the following limitation, but Cao does:
providing via the interface an option for the user to enroll in a program, wherein the program is arranged for meeting people (Cao [0133]-[0134] system can be used for safe on-line dating; [0136] members register to join the online dating community; [0137] make a date request; Fig. 5A)
One of ordinary skill in the art would have been motivated to match passengers with different transportation requests in the same vehicle as taught by Cao in their UBER ride as disclosed in Mulhall because a user traveling in an UBER is idle and otherwise available to meet other people who are also idle and available. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the ride pooling as taught by Cao in the system of Mulhall, since the claimed invention is merely a combination of old elements in the art of on-demand services, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Mulhall’s system with the improved functionality to reduce the cost of transportation by splitting it between riders.

Claim 6. 
Mulhall in view of Yu and Cao teaches all of the elements of claim 1, as shown above. Additionally, Mulhall discloses:
providing via the interface an option for the user to allow route length increase under a predetermined condition (Mulhall [0079] route deviation data may be provided to indicate how deviation will impact estimated time of arrival at the destination as well as varying the delivery costs associated with different rendezvous areas).

Claim 7. 
Mulhall in view of Yu and Cao teaches all of the elements of claim 1, as shown above. However, Mulhall does not disclose the following limitation, but Cao does: 
providing via the interface an option for the user to choose a preference for another user for sharing the vehicle (Cao [0133]-[0134] system can be used for safe on-line dating; [0136] members register to join the online dating community; [0137] make a date request; Fig. 5A).
One of ordinary skill in the art would have been motivated to include the teachings of Cao in the system of Mulhall for the same reason discussed above in claim 5.

Claim 8. 
Mulhall in view of Yu and Cao teaches all of the elements of claim 8 as shown above in claim 1. Additionally, Mulhall discloses one or more processors (Mulhall [0075], [0099]); and one or more memory devices coupled to the one or more processors (Mulhall [0099]-[0100]).

Claim 9. 
Mulhall in view of Yu and Cao teaches all of the elements of claim 9 as shown above in claim 2.

Claim 10. 
Mulhall in view of Yu and Cao teaches all of the elements of claim 10 as shown above in claim 3.

Claim 11. 
Mulhall in view of Yu and Cao teaches all of the elements of claim 11 as shown above in claim 4.

Claim 12. 
Mulhall in view of Yu and Cao teaches all of the elements of claim 12 as shown above in claim 5.

Claim 13. 
Mulhall in view of Yu and Cao teaches all of the elements of claim 13 as shown above in claim 6.

Claim 14. 
Mulhall in view of Yu and Cao teaches all of the elements of claim 14 as shown above in claim 7.

Claim 16. 
Mulhall in view of Yu teaches all of the elements of claim 15, as shown below. Regarding the following limitation: 
wherein the first vehicle includes a business platform for the user to request a service provided in the first vehicle 
Mulhall discloses a user having an order delivered from a fulfillment center to a hailed vehicle (Mulhall [0048] product-acquisition options are provided based on the preliminary order data; [0049] client computing device allows a user to select one or more individual ones of the product-acquisition options by selecting the user interface; [0056] product source may be a fulfillment center for an online retailer; [0056] product source may be a fulfillment center for an online retailer or a restaurant). However, Mulhall does not disclose wherein the first vehicle includes a business platform for requesting the delivery service to the first vehicle, but Cao does (Cao [0046] user, rider or customer may request an on-demand service; [0069], [0073] user interface to request on-demand services; Fig. 5B; [0197] allow on-demand ride-sharing scheduling platform to delivery customers for businesses; [0198] health; [0199] beauty; [0202] restaurants; [0237] book services; [0238] book through system website; [0239] vendor approval of an appointment; [0240] check availability of a service provider).
One of ordinary skill in the art would have been motivated to include the teachings of Cao in the system of Mulhall for the same reason discussed above in claim 2.

Claim 17. 
Mulhall in view of Yu teaches all of the elements of claim 15, as shown below. However, Mulhall does not disclose the following limitation, but Cao does: 
selecting another user to share the first vehicle with the user under a predefined condition (Cao [0133]-[0134] system can be used for safe on-line dating; [0136] members register to join the online dating community; [0137] make a date request; Fig. 5A).
One of ordinary skill in the art would have been motivated to include the teachings of Cao in the system of Mulhall for the same reason discussed above in claim 5.

Claim 18. 
Mulhall in view of Yu teaches all of the elements of claim 15, as shown below. However, Mulhall does not disclose the following limitation, but Cao does:
selecting another user who is enrolled in a program for meeting people and matches a predefined condition for sharing a vehicle with the user (Cao [0133]-[0134] system can be used for safe on-line dating; [0136] members register to join the online dating community; [0137] make a date request; Fig. 5A).
One of ordinary skill in the art would have been motivated to include the teachings of Cao in the system of Mulhall for the same reason discussed above in claim 5.

Claim(s) 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulhall in view of Yu.

Claim 15. 
Mulhall discloses a method for processing a vehicle hailing request and performing delivery service via an electronic apparatus, comprising: 
1) obtaining information that a parcel to be shipped to a user is ready for delivery (Mulhall [0041] client device may include a product acquisition application to enable the user to generate the order data; [0047]-[0048] preliminary order; [0051] schedule item to be freshly prepared for rendezvous; [0084] UAVs may be pre-loaded);
Regarding the following limitation:
2) before receiving a hailing request from the user, sending a first message to the user to inform the user that the parcel is ready for delivery to the user;
Mulhall discloses a user having an order delivered from a fulfillment center to a hailed vehicle (Mulhall [0048] product-acquisition options are provided based on the preliminary order data; [0049] client computing device allows a user to select one or more individual ones of the product-acquisition options by selecting the user interface; [0056] product source may be a fulfillment center for an online retailer; [0056] product source may be a fulfillment center for an online retailer or a restaurant). However, Mulhall does not disclose sending a message to inform the user that there is a parcel ready for delivery to the user before the vehicle hailing, but Yu does (Yu [0004], [0005], [0008], [0124], [0128], [0137], [0141], [0150], [0165], [0176], [0179] customers are notified when their purchase order is ready for delivery and can request delivery of the package by replaying back to the ready notification). 
One of ordinary skill in the art would have recognized that applying the known technique of providing a package read for delivery notification of Yu to Mulhall would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Yu to the teaching of Mulhall would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such providing an order ready notification. Further, applying an order ready notification to the preliminary order data of Mulhall, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient satisfaction of the customer’s delivery preferences by ensuring their order is delivered at a convenient time.
Mulhall discloses:
3) receiving a hailing request from the user and location data of the user, the location data corresponding to a current location of an electronic device of the user and obtained by the electronic device or via a service, dispatching a first vehicle to pick up the user in response to receiving the vehicle hailing request from the user (Mulhall [0012], [0015], UAV may identify receiving vehicle as the particular vehicle currently carrying the client computing device; [0040] intended recipient may not be associated with the receiving vehicle because receiving vehicle may be an UBER or taxi to a destination and the intended recipient is prompted to provide identifying information to identify the receiving vehicle; [0041] client device may include a product acquisition application to enable the user to generate the order data; [0047]-[0048] preliminary order; [0051]-[0052] providing order data to the product source; [0065] client computing device transmit location data to the UAV);
4) generating a second message for transferring the parcel to the first vehicle or the user for delivery via a second vehicle or a drone (Mulhall [0083] arrival time of UAV in 

Claim 19. 
Mulhall in view of Yu teaches all of the elements of claim 15, as shown above. Additionally, Mulhall discloses: 
sending the second message to a shipping company, wherein the shipping company dispatches the second vehicle or the drone to transport the parcel in response to obtaining the second message (Mulhall [0050], [0053], [0056] UAV travels from the product source to a rendezvous area; [0051]-[0052] providing order data to the product source; [0083] arrival time of UAV in rendezvous area relative to the arrival time of the receiving vehicle; [0093], [0096] delivery vehicle has arrived at the receiving vehicle; [0097] transfer through sunroof).

Claim 20. 
Mulhall in view of Yu teaches all of the elements of claim 15, as shown above. Additionally, Mulhall discloses: 
calculating to obtain a place for the second vehicle or drone to transfer the parcel to the vehicle (Mulhall [0049] client computing device allows a user to select one or more individual ones of the product-acquisition options by selecting the user interface; [0071], [0079] they system may determine a plurality of rendezvous areas along a plurality of different routes and enable a consumer to select between a plurality of the different product acquisition options).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628